Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Quickmountpv (npl in IDS 2/28/2020).
Quickmountpv shows a tile hook replacement flashing system, comprising:
a tile hook; a bottom tile replacement flashing (inherently so as there are multiple flashing on the roof); shaped for placement on a lower portion of a location where a tile is removed from a roof; and a top tile replacement flashing, shaped for placement on an upper portion of a location where the tile is removed from the roof, the top tile replacement flashing including an elevated region at a lower portion of the top tile replacement flashing; wherein the bottom tile replacement flashing is shaped so that after attachment of the bottom tile replacement flashing on the roof, the tile hook (the drawing shows the hook overlapping the lower tile flashing) can be attached to a rafter of the roof, the attached tile hook extending over an upper portion of the bottom tile replacement flashing and having a portion that, past the upper portion of the bottom tile replacement flashing, extends upwards; and wherein the top tile replacement flashing is shaped so that after attachment of the top tile replacement flashing on the roof, at least part of the elevated region of the top tile replacement flashing extends over the bottom tile replacement flashing, a height of the elevated region being sufficient to allow room for the tile hook to extend over the bottom tile replacement flashing and under the elevated region of top tile replacement flashing.
	Per claims 3-7, 11-13, QuickmountPv further discloses the bottom tile replacement flashing and the top tile replacement flashing are shaped to replace a flat tile on a flat tile roof, wherein the bottom tile replacement flashing and the top tile replacement flashing are shaped to replace an S- tile on an S-tile roof, wherein an upper portion of the bottom tile replacement flashing and a lower portion of the top tile replacement flashing are fabricated in a flat shape, wherein the bottom tile replacement flashing and the top tile replacement flashing are shaped to replace a W- tile on a W-tile roof, wherein an upper portion of the bottom tile replacement flashing and a lower portion of the top tile replacement flashing are fabricated in a flat shape (see the section of Features).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over QuickmountPv in view of Posnansky (5990414).
QuickmountPv shows all the claimed limitations except for the lower edge having a notch sized and at a location to allow the tile hook to extend out from under the elevated region of the top tile replacement flashing before the attached tile hook extends upward.
	Posnansky discloses a hook (15) connecting to a notch (14) on the lower edge of a tile flashing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify QuickmountPv to show a notch on the lower edge of the tile flashing as taught by Posnansky in order to recess the hook into a notch so as to not interfere with another flashing structure therebelow.
Claims 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over QuickmountPv in view of Honigbaum(2060618) or Keenihan et al (2011/0094568).
QuickmountPv shows all the claimed limitations except for the top tile replacement flashing includes two slots; and wherein the bottom tile replacement flashing includes two tabs located on the bottom tile replacement to align with the two slots, so that when the top tile replacement flashing is placed on the roof, the two tabs extend through the two slots and are flattened down to secure the top tile replacement flashing to the bottom tile replacement flashing.
	Honigbaum (figure 4) and Keenihan(figure 2; 82, 84) each discloses the use of lots and tabs/pin to connect upper and lower flashing together.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify QuickmountPv to show the top tile replacement flashing includes two slots; and wherein the bottom tile replacement flashing includes two tabs located on the bottom tile replacement to align with the two slots, so that when the top tile replacement flashing is placed on the roof, the two tabs extend through the two slots and are flattened down to secure the top tile replacement flashing to the bottom tile replacement flashing as taught by either Honigbaum or Keenihan in order to easily align and connect the upper and lower flashings together. 
Claims 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over QuickmountPv.
QuickmountPv shows all the claimed limitations.  The claimed method step of placing a tile hook on a roof would have been the obvious method steps of placing a QuickmountPv’s structures on the roof.
Claim 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over QuickmountPv in view of Posnansky (5990414).
QuickmountPv as modified shows all the claimed structural limitations.  The claimed method step of placing a tile hook on a roof would have been the obvious method steps of placing a QuickmountPv’s modified structures on the roof.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over QuickmountPv in view of Honigbaum(2060618) or Keenihan et al (2011/0094568).
QuickmountPv as modified shows all the claimed limitations The claimed method step of placing a tile hook on a roof would have been the obvious method steps of placing a QuickmountPv’s modified structures on the roof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different flashing tool mounting systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/17/2022